DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14, 16-18, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 7 of U.S. Patent No. 10,788,414 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the instant claims are anticipated by the noted claims in the U.S. Patent Document.  The examiner notes that it is the combination of claims 1 and 7 from the Patent document that anticipates claim 11 from the instant claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21, 23, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 19, the examiner is unclear what is meant by “wherein the adhesive layer is a patterned adhesive layer laminated on a surface of the hydrophilic coating 
layer which extends across the entire surface of the base material layer on which the hydrophilic coated layer is laminated, the patterned adhesive layer”.  Firstly, there seems to be a substantial amount of redundant language in the instant claim element, as the language “the hydrophilic coating layer which extends across the entire surface of the base material layer on which the hydrophilic coated layer is laminated” seems to effectively already be present in claim 16 from which claim 19 depends.  Further the examiner is unclear as to why the language “the patterned adhesive layer” is present.  The way the claim is written it could potentially be a typographical error and intended to be part of the next claim element, or it could be simply unclear and applicant attempting to in some manner further limit the hydrophilic coating layer relative to the patterned adhesive layer.  For examination purposes the examiner is interpreting the particular language as non-limiting as in its current form it fails to clearly limit the instant claim clearly in any meaningful way.
	As to claims 21, 23, 25, and 27, the examiner is unclear what is specifically meant by “a step of partially forming the adhesive layer”.  As the examiner is unclear as to what partially forming the adhesive layer is intended to encompass.  For example is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiller et al. (U.S. PGPub No. 2016/0082434 A1).
 	As to claim 16, Hiller discloses and shows in figures 1 and 2, a testing member comprising: 
a substrate (114/122) having a surface provided with at least one groove extending below the surface of the substrate (channel 124) and being configured to store a specimen (implied by the name “fluid channel” for testing therein ([0173], ll. 1-3; [0174], ll. 1-3);  and 
a cover film (116/118) laminated on the surface of the substrate provided with the at least one groove, the cover film comprising ([0175], ll. 1-4):  
	a base material layer (116/118) ([0175], ll. 1-4); 

 	a adhesive layer (134) laminated on a surface of the hydrophilic coating layer (where although not explicitly disclosed as being on top of the hydrophilic layer, clearly for the adhesive to weld the two structures together it would have to be in contact with the two structures and therefore applied to the cover after the hydrophilic coating is applied and not the other way around) and extending across the entire surface of the base material layer on which the hydrophilic coated layer is laminated ([0177]; [0194]), wherein 
	the adhesive layer is configured to adhere the cover film for testing to a surface of the substrate without contacting the at least one groove ([[0134], ll. 1-8, [0153]; [0194]; where the examiner is interpreting that if Hiller discloses that a the channels ”may be” be partially or fully covered, they also may not be if desired which would avoid any contact of the adhesive with the channel groove). 
the testing member has a configuration for performing an optical test for a specimen stored in the at least one groove of the substrate, the configuration including the cover film having a region in which the adhesive layer is absent and the hydrophilic coating layer is exposed ([0103]; [0158], ll. 5-8, where if the substrates holding the sample are transparent they are being interpreted as capable of the intended use limitation as claimed). 
As to claim 17, Hiller discloses a testing member, wherein, in the cover film for 
testing, the region in which the adhesive layer is absent overlaps with the at least one groove of the substrate in a plan view ([0153], as disclosed “in some instances” the 
 	As to claim 18, Hiller discloses a testing member, wherein the substrate has 
transparency to light used in the test ([0103]). 
As to claim 19, Hiller discloses a testing member, wherein 
the adhesive layer is a patterned (in being partially covering the layer is inherently in a form of pattern) adhesive layer laminated on a surface of the hydrophilic coating layer (where although not explicitly disclosed as being on top of the hydrophilic layer, clearly for the adhesive to weld the two structures together it would have to be in contact with the two structures and therefore applied to the cover after the hydrophilic coating is applied and not the other way around) which extends across the entire surface of the base material layer on which the hydrophilic coated layer is laminated, the patterned adhesive layer ([0177]; [0194]), 
and 
 	the cover film for testing has a region within the patterned adhesive layer 
through which the hydrophilic coating layer is exposed (as explicitly disclosed the adhesive may partially cover the cover element and therefore inherently leave a part of the hydrophilic coating layer exposed ([0194]), and 
 	the patterned adhesive layer comprises a pressure sensitive adhesive and is configured to adhere the cover film for testing to a surface of the substrate without 
contacting the at least one groove ([[0134], ll. 1-8, [0153]; [0194]; where the examiner is interpreting that since activation of the adhesive involves pressure, the adhesive can be interpreted as “pressure sensitive adhesive”, further that if Hiller discloses that a the 
  	As to claim 20, Hiller discloses a testing member, wherein the base material layer 
has a surface side which is completely flat (Fig. 1 explicitly discloses the top surface of the base material layer (116/118) as completely flat). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 15, 21, 22, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hiller in view of Yoo (U.S. PGPub No. 2015/0327633 A1).
As to claim 11, Hiller discloses and shows in figures 1 and 2, a cover film for testing configured to secure a specimen to be stored within at least one groove (channel 124) extending below a surface of a substrate (114/122) for testing (explicitly shown in figure 2), the cover film for testing comprising ([0174], ll. 1-3): 
 	a base material layer (116/118) ([0175], ll. 1-4); 
a hydrophilic coating layer laminated (i.e. overlaid via coating as disclosed) on an entire surface of the base material layer ([0105], ll. 1-3); and 
 	a patterned adhesive layer (134) laminated on a surface of the hydrophilic coating layer (where although not explicitly disclosed as being on top of the hydrophilic layer, clearly for the adhesive to weld the two structures together it would have to be in 
the cover film for testing has a region within the patterned adhesive layer through 
which the hydrophilic coating layer is exposed (as explicitly disclosed the adhesive may partially cover the cover element and therefore inherently leave a part of the hydrophilic coating layer exposed ([0194]), and 
 	the patterned adhesive layer comprises a pressure sensitive adhesive and is configured to adhere the cover film for testing to a surface of the substrate without contacting the at least one groove ([[0134], ll. 1-8, [0153]; [0194]; where the examiner is interpreting that since activation of the adhesive involves pressure, the adhesive can be interpreted as “pressure sensitive adhesive”, further that if Hiller discloses that a the channels ”may be” be partially or fully covered, they also may not be if desired which would avoid any contact of the adhesive with the channel groove). 
 	Hiller does not explicitly disclose where the patterned adhesive layer having a thickness of 0.5 to 15 .mu.m
	However, Yoo does disclose in ([0168]) that adhesive layers are commonly known to be 1 um for example, and in doing so one can ensure strong capillary action in the microfluidic device such as used in Hiller.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiller where the patterned adhesive layer having a thickness of 0.5 to 15 .mu.m in order to provide the advantage 
 	As to claim 14, Hiller discloses a cover film for testing 11, wherein the base 
material layer and the hydrophilic coating layer have transparency to light 
used in a test ([0101]; [0105], where the examiner is interpreting that implicitly the hydrophilic layer is also transparent as if it covers the entire cover as disclosed it would be required to be transparent to perform the optical measurements as desired and disclosed throughout Hiller).
As to claim 15, Hiller discloses a testing member, wherein the base material layer 
has a surface side which is completely flat (Fig. 1 explicitly discloses the top surface of the base material layer (116/118) as completely flat). 
  	As to claims 21 and 27, Hiller discloses a method of manufacturing the cover film for testing the method comprising: a step of forming the hydrophilic coating layer on a 
surface of the base material layer ([0105], ll. 1-6);  and a step of partially forming the 
adhesive layer (i.e. partial coverage) on a surface of the hydrophilic coating layer opposite to the 
base material layer ([0194]). 
 	As to claims 22 and 28, Hiller discloses a method of manufacturing the cover film for testing, wherein the adhesive layer is formed by screen printing of a material on 
the surface of the hydrophilic coating layer opposite to the base material 
layer, wherein the material forms the adhesive layer ([0135]). 
Claims 12, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hiller in view of Yoo further in view of Lenigk (U.S. PGPub No. 2016/0023209 A1).
As to claim 12, Hiller discloses a cover film for testing as recited, wherein a hydrophilic adhesive has a water contact angle of 0.degree. or more and 60.degree. or less ([0096]). 
 Hiller does not explicitly disclose where the coating used can have a water contact angle of 0.degree. or more and 60.degree. or less. 
	However, Lenigk does disclose in ([0023], ll. 6-10) the use of a microfluidic chip that has a water contact angle ideally less than 60 degrees. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiller in view of Yoo with a water contact angle of 0.degree. or more and 60.degree. or less in order to provide the advantage of increased efficiency in using such a low water contact angle one can provide a hydrophilic surface known in the art that allows low resistance of fluid flowing in a microfluidic type environment.
	As to claim 23, Hiller discloses a method of manufacturing the cover film for testing the method comprising: a step of forming the hydrophilic coating layer on a 
surface of the base material layer ([0105], ll. 1-6); and a step of partially forming the 
adhesive layer (i.e. partial coverage) on a surface of the hydrophilic coating layer opposite to the base material layer ([0194]). 
 	As to claim 24, Hiller discloses a method of manufacturing the cover film for testing, wherein the adhesive layer is formed by screen printing of a material on 
. 
Claims 13, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hiller in view of Yoo further in view of Shen et al. (U.S. PGPub No. 2009/0051901 A1).
 	As to claim 13, Hiller in view of Yoo does not explicitly disclose a cover film for testing, wherein the hydrophilic coating layer is composed of a material that contains at least one selected from a siloxane-based component, a silica-based component, and an acrylic-based component. 
 	However, Shen does disclose in ([0045]) the basic concept of using a silica based hydrophilic coating to allow efficient fluid flow.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiller in view of Yoo with a cover film for testing, wherein the hydrophilic coating layer is composed of a material that contains at least one selected from a siloxane-based component, a silica-based component, and an acrylic-based component in order to provide the advantage of expected results in using a commonly known hydrophilic coating type one can ensure efficient flow rates in a microfluidic type system.
	As to claim 25, Hiller discloses a method of manufacturing the cover film for testing the method comprising: a step of forming the hydrophilic coating layer on a 
surface of the base material layer ([0105], ll. 1-6); and a step of partially forming the 
adhesive layer (i.e. partial coverage) on a surface of the hydrophilic coating layer opposite to the base material layer ([0194]). 

the surface of the hydrophilic coating layer opposite to the base material 
layer, wherein the material forms the adhesive layer ([0135]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Michael P LaPage/Primary Examiner, Art Unit 2886